Order filed, September 17, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00218-CR
                                 ____________

                  DANIEL MICAH VERMILYEA, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1335846


                                      ORDER

      The reporter’s record in this case was due August 5, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
Volume 4 of the record has not been filed with the court. Because the reporter’s
record has not been filed timely, we issue the following order.

      We order Marcia Barnett, the court reporter, to file Volume 4 of the record
in this appeal within 20 days of the date of this order.
PER CURIAM